Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 12/20/21 has been entered. Claims 20-29 are pending examination, claims 30-40 withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 -24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi et al (US2007/0145164; hereafter Ahmadi) in view of Ikushima (WO2015/137271; hereafter Ikushima) and Hong et al (US 2016/0136661; hereafter Hong).
Claim 20: Ahmadi teaches an application method of performing linear application onto an application target using an application device (See, for example, Abstract, fig 2, [0006]), the application device comprising: 
a discharge device that is of jet type (See, for example, abstract, Fig 1-2);

the discharge device comprising: a nozzle (82)  having a plurality of discharge ports (See, for example, Fig 2, Fig 5a-6I); 
a liquid chamber (32) communicating with the plurality of discharge ports via a plurality of discharge flow paths (various plural passages running through nozzle with outlet at discharge port) (see, for example, Fig 2, Fig 5-6);  
and a plunger rod (22) that reciprocates in the liquid chamber and is narrower than the liquid chamber (See, for example, Fig 2, [0021]),
wherein the plurality of discharge ports is arranged on a straight nozzle arrangement line (see, for example, Fig 2, Fig 5-6, [0020-21]).  
and arranged with such a distance there between that globs of a liquid material join together to form an application line, and the method includes forming an application line perpendicular to the nozzle arrangement line by, while moving the discharge device and the application target relative to each other in a direction perpendicular to the nozzle arrangement line, successively discharging the liquid material such that a plurality of liquid globs having been discharged from the plurality of discharge ports join together on the application target (see, for example, Fig 2 and further [0006] wherein it is taught that the droplets merge / coalesce to form a bead or layer of liquid material (when considered in combination with the taught relative movement such as at [0020] and Fig 2, the coalescence of such directionally deposited features would result in an application line in the direction of relative movement , thus perpendicular to the nozzle arrangement line). 
Ahmadi does not explicitly teach that the merging / coalescence / joining occurs only after the globs have landed on the application target.  Ikushima teaches a method of performing linear application onto an application target using an application device (See, for example, abstract)  Ikushima 
Ahmadi teaches wherein the particular jetting dispenser is not limited to the example therein, and the principles of the invention could be conducted with various other types of jetting dispenses as well (See, for example, [0020]).  But Ahmadi does not explicitly wherein the nozzle communicating with the liquid chamber further has a truncated-cone-shaped inner space into which the plunger rod proceeds.  Hong teaches a liquid dispensing device comprising a reciprocating plunger rod (28) in a liquid chamber (21) in communication with a nozzle (23). Hong further teaches wherein the valve seat can predictably be situated within the nozzle (23) on a tapered surface of a truncated cone shaped inner space of the nozzle.  And wherein the components therein are designed to be predictably detachable to facilitated repairs thereto (See, for example [0009-10], [0054]).  As both Ahmadi and Hong are directed to jetting dispensers, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a dispenser comprising wherein the nozzle communicating with the liquid chamber further has a truncated-cone-shaped inner space into 
By the combination of Ahmadi with Hong, the truncated-cone shaped inner space would be surrounded and defined by an upper inside surface of a side wall of the nozzle, a tapered surface of the nozzle that narrows downward from the upper inside surface, and an inner bottom surface located at a lower end of the tapered surface (See, for example, Fig 4 of Hong in combination with nozzle head body structure of Fig 5-6 of Ahmadi to retain the plurality of fluid passageways).  By this combination, the structure of the upper surface of nozzle bodies depicted in Fig 5a, b, c, or e of Ahmadi would correspond to the claimed inner bottom surface which as claimed would be constituted by a plane (such as horizontal, as imaged) perpendicular to an axis of the plunger (such as the vertical axis as imaged) (see, for example, Fig 4 of Hong in combination with Fig 5a, b, c, and e of Ahmadi).  Alternatively, as presently claimed, the cross- sectional surface (in the horizontal) at the very bottom portion of the tapered surface of Hong Fig 4 could be interpreted as the inner bottom surface as the surface resides at the bottom and as it is taken in a cross-section would be constituted by a plane perpendicular to an axis of the plunger (vertical).
Ahmadi further teaches wherein a nozzle can comprise a recess (110) to serve as a well for feeding fluid passages (See, for example, [0033]).  Ahmadi further teaches wherein the geometry and size of the recess 110 is alterable and optimizable based on the desired droplet size (See, for example, [0033]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a geometry and size of recess 110, such a truncated conic section to accommodate inflow ports of the plurality of discharge flow paths being inclined inflow ports continuous with the tapered surface and each of the inflow ports is inclined In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B. and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 21: Ahmadi has further taught wherein the plurality of discharge ports is constituted by two discharge ports having a uniform shape (See, for example, Fig 4, 6A, [0029]). 
 and the application line perpendicular to the nozzle arrangement line is formed by successively discharging the liquid material such that two liquid globs having been discharged from the two discharge ports have no contact with each other before landing on the application target, and letting the globs of the liquid material having landed join together on the application target (refer to the rejection / combination applied to claim 20 above). 
Claim 22: Ahmadi further teaches wherein the plurality of discharge ports includes a discharge port having a first opening area (such as 92a) and a discharge port having a second opening area (such as 90a) larger than the first opening area (See, for example, Fig 5A, [0030])).  Ikushima too further teaches the ports possessing larger and smaller opening areas (See, for example, Fig 8, [0109]).  
Claim 23:  Ahmadi has taught wherein the different in area / size can be used to control differential droplet size or alternatively to offset a pressure differential (See, for example, Fig 5A, [0030]). Ikushima further teaches wherein the difference in size between the large and small openings can range from 0.5 to 0.1 in diameter (so ~4x to 100x in area) (See, for example, Fig 8, [0109]).    Although Ahmadi in view of Ikushima and Hong do not explicitly teach wherein the second opening area is 1.4 to 16 times as large as the first opening area it would have been obvious to one of ordinary skill in 
Claim 24: Hong further teaches wherein the plunger rod is configured to be seated on a tapered surface of the truncated-cone-shaped inner space of the nozzle (See, for example, Fig 4).  Ahmadi has taught wherein the lower portions of the discharge flow paths are columnar flow paths extending vertically and having a uniform diameter (see, for example, Fig 4, Fig 5A).  
Claims 27-28:  Ahmadi further teaches wherein the separation, port number, shape, orientation, etc of the nozzle can be altered to achieve desired deposition conditions (so to achieve a particular desired application line, the appropriate nozzle would be attached) (See, for example, [0031-0036]). Although Ahmadi is silent as to particular applied height and width values, it is noted that such values are result effective as they influence the structural and electrical properties of the resulting coating.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated widths and thicknesses (heights) for deposition within the claimed ranges since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 29: Ahmadi further teaches wherein the nozzles (inclusive of first and second nozzle) are intended to be removable / interchangeable (See, for example, [0025], Fig 4-6) and wherein the separation, port number, shape, orientation, etc can be altered to achieve desired deposition conditions (so to achieve a particular desired application line, the appropriate nozzle would be attached) (See, for .  

Claims 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (US 6,547,616; hereafter Furuwaka) in view of Ahmadi, Ikushima, and Hong.
Claims 20 and 25: Furuwaka teaches an application method of performing linear application onto an application target using an application device (See, for example, abstract, Fig 1-3); the application device comprising;
a discharge device that is of jet type (See, for example, col 1 lines 59-67, Fig 1a-c);
and a relative driving device configured to move the discharge device and the application target relative to each other (see, for example, Fig 2, and col 1 lines 59-67),
the application target has a step portion (See, for example, Fig 1a-c, col 2 lines 9-15), 
and the method includes forming a discharge port over an upper and lower step of the step portion to form the application line (See, for example, Fig 1-2, col 6 lines 2-21). 
Furuwaka does not further teaches the remaining limitations 
Ahmadi teaches a jet type application method of performing linear application onto an application target using an application device with relative driving device configured to move the discharge device and the application target relative to each other (See, for example, Abstract, fig 2, [0006], [0020]).  The discharge device comprising: a nozzle (82) having a plurality of discharge ports overlying the intended receiving portions of the substrate (See, for example, Fig 2, Fig 5a-6I); 

and a plunger rod (22) that reciprocates in the liquid chamber and is narrower than the liquid chamber (See, for example, Fig 2, [0021]),
wherein the plurality of discharge ports is arranged on a straight nozzle arrangement line (see, for example, Fig 2, Fig 5-6, [0020-21]).  
and arranged with such a distance there between that globs of a liquid material join together to form an application line, and the method includes forming an application line perpendicular to the nozzle arrangement line by, while moving the discharge device and the application target relative to each other in a direction perpendicular to the nozzle arrangement line, successively discharging the liquid material such that a plurality of liquid globs having been discharged from the plurality of discharge ports join together on the application target (see, for example, Fig 2 and further [0006] wherein it is taught that the droplets merge / coalesce to form a bead or layer of liquid material (when considered in combination with the taught relative movement such as at [0020] and Fig 2, the coalescence of such directionally deposited features would result in an application line in the directed of relative movement and perpendicular to the nozzle arrangement line). 
Ahmadi further teaches wherein its method allows for the ability to simultaneously jet multiple droplets in a single actuation cycle which results in increased overall dispense rate, improved repeatability, accuracy and better quality droplets (See, for example, [0007-8]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the above discharge device as it would predictably results in increased overall dispense rate, improved repeatability, accuracy and better quality droplets.

Ahmadi teaches wherein the particular jetting dispenser is not limited to the example therein, and the principles of the invention could be conducted with various other types of jetting dispenses as well (See, for example, [0020]).  But Ahmadi does not explicitly wherein the nozzle communicating with the liquid chamber further has a truncated-cone-shaped inner space into which the plunger rod proceeds.  Hong teaches a liquid dispensing device comprising a reciprocating plunger rod (28) in a liquid chamber (21) in communication with a nozzle (23). Hong further teaches wherein the valve seat can predictably be situated within the nozzle (23) on a tapered surface of a truncated cone shaped inner space of the nozzle.  And wherein the components therein are designed to be predictably detachable to 
By the combination of Ahmadi with Hong, the truncated-cone shaped inner space would be surrounded and defined by an upper inside surface of a side wall of the nozzle, a tapered surface of the nozzle that narrows downward from the upper inside surface, and an inner bottom surface located at a lower end of the tapered surface (See, for example, Fig 4 of Hong in combination with nozzle head body structure of Fig 5-6 of Ahmadi to retain the plurality of fluid passageways).  By this combination, the structure of the upper surface of nozzle bodies depicted in Fig 5a, b, c, or e of Ahmadi would correspond to the claimed inner bottom surface which as claimed would be constituted by a plane (such as horizontal, as imaged) perpendicular to an axis of the plunger (such as the vertical axis as imaged) (see, for example, Fig 4 of Hong in combination with Fig 5a, b, c, and e of Ahmadi).  Alternatively, as presently claimed, the cross- sectional surface (in the horizontal) at the very bottom portion of the tapered surface of Hong Fig 4 could be interpreted as the inner bottom surface as the surface resides at the bottom and as it is taken in a cross-section would be constituted by a plane perpendicular to an axis of the plunger (vertical).
Ahmadi further teaches wherein a nozzle can comprise a recess (110) to serve as a well for feeding fluid passages (See, for example, [0033]).  Ahmadi further teaches wherein the geometry and size of the recess 110 is alterable and optimizable based on the desired droplet size (See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B. and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 21: Ahmadi has further taught wherein the plurality of discharge ports is constituted by two discharge ports having a uniform shape (See, for example, Fig 4, 6A, [0029]). 
 and the application line perpendicular to the nozzle arrangement line is formed by successively discharging the liquid material such that two liquid globs having been discharged from the two discharge ports have no contact with each other before landing on the application target, and letting the globs of the liquid material having landed join together on the application target (refer to the rejection / combination applied to claim 20 above). 
Claim 22: Ahmadi further teaches wherein the plurality of discharge ports includes a discharge port having a first opening area (such as 92a) and a discharge port having a second opening area (such as 90a) larger than the first opening area (See, for example, Fig 5A, [0030])).  Ikushima too further teaches the ports possessing larger and smaller opening areas (See, for example, Fig 8, [0109]).  
Claim 23:  Ahmadi has taught wherein the different in area / size can be used to control differential droplet size or alternatively to offset a pressure differential (See, for example, Fig 5A, [0030]). Ikushima further teaches wherein the difference in size between the large and small openings 
Claim 24: Hong further teaches wherein the plunger rod is configured to be seated on a tapered surface of the truncated-cone-shaped inner space of the nozzle (See, for example, Fig 4). Ahmadi has taught wherein the lower portions of the discharge flow paths are columnar flow paths extending vertically and having a uniform diameter (see, for example, Fig 4, Fig 5A).  
Claim 26: Furukawa further teaches wherein the liquid material is a light-blocking liquid material, and the application line is formed on a periphery of a liquid crystal panel (see, for example, abstract, Fig 1-2, and col 1 lines 45-67). 
Claims 27-28: Furukawa further teaches wherein the applied thickness of the line is 0.5 mm or less and the width is shorter than 5 mm inward from the edge with an overlap to the side surface, and further has designated areas for deposition in the desired width direction on the order of 1.4 to 1.9 mm (See, for example, col 5 lines 10—23 and col 7 lines 1-6).  As such, the desired ratio of thickness to width would range from less than 0.35 to less than 0.26.  Additionally / alternatively as the applied  thickness and width are result effective and influence the shielding properties, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated widths and thicknesses for deposition within the claimed ranges since “[W]here the 
Claim 29: Ahmadi further teaches wherein the nozzles (inclusive of first and second nozzle) are intended to be removable / interchangeable (See, for example, [0025], Fig 4-6) and wherein the separation, port number, shape, orientation, etc can be altered to achieve desired deposition conditions (so to achieve a particular desired application line, the appropriate nozzle would be attached) (See, for example, [0031-0036]).  Ikushima additionally similarly teaches altering the distance between ports to influence the droplet separation and resulting line shape and designing various nozzles with different port configurations; and wherein by designing the nozzles to be easily replaceable they can be readily interchanged depending on the desired pattern (see, for example, Figures,  [0010-0011], and [0025]).  

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not teach the amended content of claims 20 and 25; directed to the plurality of discharge flow paths comprising respective inclined inflow ports continuous with the tapered surface of the nozzle and each of the inflow ports is inclined downward toward the center of the nozzle.  The examiner disagrees and notes that Ahmadi further teaches wherein a nozzle can comprise a recess (110) to serve as a well for feeding fluid passages (See, for example, [0033]).  Ahmadi further teaches wherein the geometry and size of the recess 110 is alterable and optimizable based on the desired droplet size (See, for example, [0033]).  With respect to the amended feature Applicant further states “by such a feature, the liquid material more easily flows into the discharge flow paths (61, 61)” (citing [0030]).  The change in shape / orientation of the inflow ports appears to be altered for similar reasons articulated by the prior art, and further the concept that a greater surface area opening would permit a greater amount of inflow is a concept well within the level of ordinary skill in the art.  Thus the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a geometry and size of recess 110, such a truncated conic section to accommodate inflow ports of the plurality of discharge flow paths being inclined inflow ports continuous with the tapered surface and each of the inflow ports is inclined downward toward the center of the nozzle, since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B. and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712